UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 19, 2016 Date of report (Date of earliest event reported) PROTO LABS, INC. (Exact Name of Registrant as Specified in its Charter) Minnesota 001-35435 41-1939628 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5540 Pioneer Creek Drive Maple Plain, Minnesota (Address of Principal Executive Offices) (Zip Code) (763) 479-3680 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The Company held its Annual Meeting of Shareholders on May 19, 2016 (the “Annual Meeting”). At the Annual Meeting, the Company’s shareholders elected all seven persons nominated by the Company’s board of directors to serve as directors until the next Annual Meeting of Shareholders or until their successors are elected and duly qualified. The Company’s shareholders also ratified the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2016, approved an advisory vote on the compensation of the Company’s executive officers as disclosed in the proxy statement for the Annual Meeting, approved the material terms of the Proto Labs, Inc. 2012 Long-Term Incentive Plan, as amended, for purposes of Section 162(m) of the Internal Revenue Code, and approved a shareholder proposal regarding proxy access. Set forth below are the final voting results for each of the proposals. Proposal 1. Election of Directors . Name For Withheld Broker Non-Votes Lawrence J. Lukis Victoria M. Holt Archie C. Black Rainer Gawlick John B. Goodman Brian K. Smith Sven A. Wehrwein Proposal 2. Ratification of the selection of Ernst & Young LLP as the independent registered public accounting firm for the fiscal year ending December 31, 2016. For Against Abstain Broker Non-Votes 0 Proposal 3. Advisory approval of executive compensation. For Against Abstain Broker Non-Votes Proposal 4. Approval of the material terms of the Proto Labs, Inc. 2012 Long-Term Incentive Plan, as amended, for purposes of Section 162(m) of the Internal Revenue Code. For Against Abstain Broker Non-Votes Proposal 5. Shareholder proposal regarding proxy access. For Against Abstain Broker Non-Votes 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROTO LABS, INC. Date: May 19, 2016 /s/ Victoria M. Holt Victoria M. Holt President and Chief Executive Officer
